 1

 2
                                 UNITED STATES DISTRICT COURT
 3
                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
 4
                                        OAKLAND DIVISION
 5

 6 SCOTT GRIFFITH COLLABORATIVE                         Case No: C 19-6104 SBA
   SOLUTIONS, LLC d/b/a SG Collaborative
 7 Solutions, LLC,                                      ORDER STRIKING MOTION FOR
                                                        PRELIMINARY INJUNCTION AND
 8                 Plaintiff,                           OPPOSITION
 9         vs.                                          Dkt. 11, 22, 23
10 FALCK NORTHERN CALIFORNIA CORP.,
     CARE AMBULANCE SERVICE, INC., and
11 FALCK USA, INC.,

12                 Defendants.
13

14          This matter was originally assigned to Magistrate Judge Virginia K. DeMarchi.
15   Defendants declined to consent to her jurisdiction, resulting in the reassignment of the
16   action to this Court. Dkt. 21, 26. Under this Court’s Standing Orders, no motion or other
17   request may be filed unless the movant certifies in writing that it has met and conferred
18   with the opposing party in a good faith effort to avoid judicial intervention. In addition,
19   except for motions for summary judgment, noticed motions and oppositions thereto filed
20   before this Court are limited to 15 pages in length; replies are limited to 10 pages.
21          The docket indicates that Plaintiff filed a motion for preliminary injunction, which is
22   noticed for November 12, 2019. The motion as well as the opposition exceeds this Court’s
23   15-page limit for said briefs. Dkt. 11. In addition, Defendants filed two separate objections
24   to certain evidence presented by Plaintiff in support of its motion. Dkt. 22-3, 22-4. The
25   filing of separate objections is in clear violation of Civil Local Rule 7-3(a), which provides
26   that “[a]ny evidentiary and procedural objections to the motion must be contained within
27   the brief or memorandum.” Civ. L.R. 7-3(a) (emphasis added).
28
 1          Based on the parties’ violations of this Court’s Standing Orders and the Local Rules,
 2   the Court declines to consider their non-compliant papers. Swanson v. U.S. Forest Serv.,
 3   87 F.3d 339, 345 (9th Cir. 1996) (holding that district court has discretion to disregard
 4   briefs filed in circumvention of page limits). The motion and opposition papers shall
 5   therefore be stricken from the record. See Ready Transp., Inc. v. AAR Mfg., Inc., 627 F.3d
 6   402, 404 (9th Cir. 2010) (recognizing that the district court has “the power to strike items
 7   from the docket as a sanction for litigation conduct”). Accordingly,
 8          IT IS HEREBY ORDERED THAT Plaintiff’s motion for preliminary injunction and
 9   Defendants’ opposition papers (Dkt. 11, 22, 23) are STRICKEN from the record. After
10   satisfying the meet and confer requirement, Plaintiff may refile its motion in accordance
11   with the Local Rules and Standing Orders of the Court. Plaintiff and Defendants shall
12   lodge courtesy copies of their respective motion papers and supporting exhibits in the form
13   of indexed and tabbed binders.
14          IT IS SO ORDERED.
15   Dated: 10/16/19                                    ______________________________
                                                        SAUNDRA BROWN ARMSTRONG
16
                                                        Senior United States District Judge
17

18

19

20

21

22

23

24

25

26

27

28

                                                  -2-
